Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, line 3; claim 18, line 3 is objected to because of the following informalities:  “for cooling a location” should be - -for cooling a cooling location- -.  Appropriate correction is required.
Claim 1, line 7; claim 4 line 2, 3; claim 6, line 2; claim 8, line 2, 3; claim 11, line 2; claim 13, line 2, 3; claim 16, line 2; claim 18, line 9 is objected to because of the following informalities:  “fuel” should be - -the fuel- -.  Appropriate correction is required.
Claim 1, line 10-11 is objected to because of the following informalities:  “said air cooling system” should be - -said cooling air supply system - -.  Appropriate correction is required.
Claim 4, line 4; claim 9, line 4; claim 13, line 4; is objected to because of the following informalities:  “a fuel tank” should be - -the fuel tank - -.  Appropriate correction is required.
Claim 18, line 10-11 is objected to because of the following informalities:  “said air cooling system” should be - -said means for cooling the cooling location - -.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means to supply fuel having means to pressure fuel and delay it to a combustor in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means for cooling a location in claim 18 (This does not invoke 112(f) because a tap invokes structure)
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8-9, 12-13, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cygnor (US 4915593) in view of Suciu et al (US 20160312797) and Glickstein (US 5414992).
Regarding claim 1, Cygnor discloses a gas turbine engine (The gas turbine engine of Column 1, line 10-17) comprising: 
a main compressor section and a main turbine section (A gas turbine engine by definition has a compressor and turbine section.  See American Heritage Dictionary definition and diagram of gas turbine.  Also, see Cambridge Aerospace Definition of gas turbine);
a fuel supply system (Figure 1) having a fuel tank (Figure 1; 18) for delivering fuel (The fuel in Figure 1; 18) to a fuel pump (Figure 1; 10); and 
at least one valve (Figure 1; 54.  Column 3-4, lines 63-6 and Column 4, line 45-46) for selectively returning the fuel downstream of said main pump back to an upstream location (The fuel tank is an upstream location), at least one return turbine (Figure 1; 32) driving an accessory (Figure 1; 30).
Cygnor does not disclose a cooling air supply system for cooling a cooling location in at least one of said main compressor section and said main turbine section, said cooling air supply system including a tap for tapping cooling air compressed by said main compressor section, connected for passing said cooling air through a heat exchanger and to a boost compressor, and then to the cooling location in said at least one of said main compressor section and said main turbine section; at least one return turbine driving at least one fluid moving device in said cooling air supply system.
However, Suciu teaches a gas turbine engine (Figure 1; 20) comprising: 
a main compressor section (Figure 1; 44, 52) and a main turbine section (Figure 1; 54, 46);
a cooling air supply system (Figure 3) for cooling a cooling location (Figure 3; 117.  Paragraph 0001) in at least one of said main compressor section and said main turbine section, said cooling air supply system including a tap (Figure 3; 110) for tapping cooling air (Paragraph 0049) compressed by said main compressor section, connected for passing said cooling air through a heat exchanger (Figure 3; 112) and to a boost compressor (Figure 3; 114), and then to the cooling location in said at least one of said main compressor section and said main turbine section; 
at least one fluid moving device (Figure 3; 116 and 114) in said air cooling system.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Cygnor to include a cooling air supply system for cooling a cooling location in at least one of said main compressor section and said main turbine section, said cooling air supply system including a tap for tapping cooling air compressed by said main compressor section, connected for passing said cooling air through a heat exchanger and to a boost compressor, and then to the cooling location in said at least one of said main compressor section and said main turbine section as taught by and suggested by Suciu in order to utilize available heat exchanger materials and technology (Paragraph 0050, The modification uses the cooling air supply system of Suciu).
Cygnor in view of Suciu does not teach at least one return turbine driving at least one fluid moving device in said cooling air supply system.
However, Glickstein teaches a gas turbine engine (Figure 6; 80) comprising: 
a main compressor section (Figure 6; 82, 84)and a main turbine section (Figure 6; 86, 88); 
a cooling air supply system (The system for cooling Figure 6; 76) for cooling a cooling location (The location of Figure 6; 76), said cooling air supply system including a tap (The tap for Figure 6; 108) for tapping cooling air compressed by said main compressor section (The high pressure bleed air is cooling air compressed by said main compressor section) connected for passing said cooling air through a heat exchanger (Figure 6; 35) and to a boost compressor (Figure 6; 50), and then to the cooling location; 
a fuel supply system (The system for fueling Figure 6; 24) having a fuel source (Figure 6; 154) for delivering fuel to a fuel pump (Figure 6; 134); and 
at least one return turbine (Figure 6; 156) driving at least one fluid moving device in said air cooling system (Figure 6; 50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Cygnor in view of Suciu wherein at least one return turbine driving at least one fluid moving device in said cooling air supply system as taught by and suggested by Glickstein in order to power a fluid moving device in said air cooling system (Column 9, line 4-7.  The modification uses all return turbines to drive the boost compressor).
Regarding claim 2, Cygnor in view of Suciu and Glickstein teach the invention as claimed.
Cygnor does not disclose wherein a fan drives air across said heat exchanger to cool the cooling air, and said at least one fluid moving device is one of said fan or said boost compressor.
However, Suciu teaches wherein a fan (Figure 3; 116) drives air (Figure 3; B) across said heat exchanger to cool the cooling air (Paragraph 0005) and said at least one fluid moving device is one of said fan or said boost compressor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Cygnor wherein a fan drives air across said heat exchanger to cool the cooling air, and said at least one fluid moving device is one of said fan or said boost compressor (In the combined invention of Cygnor in view of Suciu and Glickstein, the return turbine drives the boost compressor) as taught by and suggested by Suciu in order to utilize available heat exchanger materials and technology (Paragraph 0050, This is the same modification as claim 1).
Regarding claim 8, Cygnor in view of Suciu and Glickstein teach the invention as claimed.
Cygnor does not disclose wherein said at least one fluid moving device is said boost compressor.
However, Suciu teaches wherein said at least one fluid moving device is said boost compressor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Cygnor wherein said at least one fluid moving device is said boost compressor. (In the combined invention of Cygnor in view of Suciu and Glickstein, the return turbine drives the boost compressor) as taught by and suggested by Suciu in order to utilize available heat exchanger materials and technology (Paragraph 0050, This is the same modification as claim 1).
Regarding claim 9, Cygnor in view of Suciu and Glickstein teach the invention as claimed.
Cygnor further discloses wherein a metering valve (Figure 1; 54. Column 3-4, lines 63-6 and Column 4, line 45-46) is positioned downstream of said fuel pump and upstream of a combustor (A gas turbine engine by definition has a combustor.  See American Heritage Dictionary definition and diagram of gas turbine.  Also, see Cambridge Aerospace Definition of gas turbine.  The combustor which is fed nozzles from Column 1, line 10-17) which receives the fuel from said fuel pump, said metering valve selectively diverting a portion of the fuel downstream of said fuel pump back to the fuel tank (Figure 1; 18), and a fuel return line (Figure 1; 38, 48, 53, 57) connecting said metering valve to said fuel tank, and said at least one return turbine being on said fuel return line.
Regarding claim 12, Cygnor in view of Suciu and Glickstein teach the invention as claimed.
Cygnor in view of Suciu does not teach wherein said at least one return turbine drives said at least one fluid moving device through a shaft.
However, Glickstein teaches wherein said at least one return turbine drives said at least one fluid moving device through a shaft (Figure 6; 64).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Cygnor in view of Suciu wherein said at least one return turbine drives said at least one fluid moving device through a shaft as taught by and suggested by Glickstein in order to power a fluid moving device in said air cooling system (Column 9, line 4-7.  This is the same modification as claim 1).
Regarding claim 13, Cygnor in view of Suciu and Glickstein teach the invention as claimed.
Cygnor further discloses wherein a metering valve (Figure 1; 54. Column 3-4, lines 63-6 and Column 4, line 45-46) is positioned downstream of said fuel pump and upstream of a combustor (A gas turbine engine by definition has a combustor.  See American Heritage Dictionary definition and diagram of gas turbine.  Also, see Cambridge Aerospace Definition of gas turbine.  The combustor which is fed nozzles from Column 1, line 10-17) which receives the fuel from said fuel pump, said metering valve selectively diverting a portion of the fuel downstream of said fuel pump back to the fuel tank (Figure 1; 18), and a fuel return line (Figure 1; 38, 48, 53, 57) connecting said metering valve to said fuel tank, and said at least one return turbine being on said fuel return line.
Regarding claim 17, Cygnor in view of Suciu and Glickstein teach the invention as claimed.
Cygnor in view of Suciu does not teach wherein said at least one return turbine drives said at least one fluid moving device through a shaft.
However, Glickstein teaches wherein said at least one return turbine drives said at least one fluid moving device through a shaft (Figure 6; 64).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Cygnor in view of Suciu wherein said at least one return turbine drives said at least one fluid moving device through a shaft as taught by and suggested by Glickstein in order to power a fluid moving device in said air cooling system (Column 9, line 4-7.  This is the same modification as claim 1).
Regarding claim 18, Cygnor discloses a gas turbine engine (The gas turbine engine of Column 1, line 10-17) comprising: 
a main compressor section and a main turbine section (A gas turbine engine by definition has a compressor and turbine section.  See American Heritage Dictionary definition and diagram of gas turbine.  Also, see Cambridge Aerospace Definition of gas turbine);
means (Figure 1) to supply fuel having means to pressure fuel (Figure 1; 10) and delay it to a combustor (A gas turbine engine by definition has a combustor.  See American Heritage Dictionary definition and diagram of gas turbine.  Also, see Cambridge Aerospace Definition of gas turbine.  The combustor which is fed nozzles from Column 1, line 10-17.  The means to recirculate the fuel back to the tank delays the fuel to the combustor), and at least one valve (Figure 1; 54) for selectively returning the fuel downstream of said main pump back to an upstream location (The fuel tank is an upstream location), at least one return turbine (Figure 1; 32) driving an accessory (Figure 1; 30).
Cygnor does not disclose means for cooling a cooling location in at least one of said main compressor section and said main turbine section, said means for cooling including a tap for tapping cooling air compressed by said main compressor section, passing said cooling air through a heat exchanger and to a boost compressor, and then to the cooling location in said at least one of said main compressor section and said turbine section; and 
at least one return turbine driving at least one fluid moving device in said means for cooling the cooling location.
However, Suciu teaches a gas turbine engine (Figure 1; 20) comprising: 
a main compressor section (Figure 1; 44, 52) and a main turbine section (Figure 1; 54, 46);
means (Figure 3) for cooling a cooling location (Figure 3; 117.  Paragraph 0001) in at least one of said main compressor section and said main turbine section, said means for cooling including a tap (Figure 3; 110) for tapping cooling air (Paragraph 0049) compressed by said main compressor section, connected for passing said cooling air through a heat exchanger (Figure 3; 112) and to a boost compressor (Figure 3; 114), and then to the cooling location in said at least one of said main compressor section and said main turbine section; and 
at least one fluid moving device (Figure 3; 116 and 114) in said air cooling system.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Cygnor to include a means for cooling a cooling location in at least one of said main compressor section and said main turbine section, said means for cooling including a tap for tapping cooling air compressed by said main compressor section, passing said cooling air through a heat exchanger and to a boost compressor, and then to the cooling location in said at least one of said main compressor section and said turbine section as taught by and suggested by Suciu in order to utilize available heat exchanger materials and technology (Paragraph 0050, The modification uses the means of cooling the cooling location of Suciu).
Cygnor in view of Suciu does not teach at least one return turbine driving at least one fluid moving device in said means for cooling the cooling location.
However, Glickstein teaches a gas turbine engine (Figure 6; 80) comprising: 
a main compressor section (Figure 6; 82, 84) and a main turbine section (Figure 6; 86, 88); 
means (The system for cooling Figure 6; 76) for cooling a cooling location (The location of Figure 6; 76), said means for cooling including a tap (The tap for Figure 6; 108) for tapping cooling air compressed by said main compressor section (The high pressure bleed air is cooling air compressed by said main compressor section) connected for passing said cooling air through a heat exchanger (Figure 6; 35) and to a boost compressor (Figure 6; 50), and then to the cooling location;
means (The system for fueling Figure 6; 24) to supply fuel having means to pressure fuel (Figure 6; 134), at least one return turbine (Figure 6; 156) driving at least one fluid moving device in said means for cooling the cooling location (Figure 6; 50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Cygnor in view of Suciu wherein at least one return turbine driving at least one fluid moving device in said means for cooling the cooling location as taught by and suggested by Glickstein in order to power a fluid moving device in said air cooling system (Column 9, line 4-7.  The modification uses all return turbines to drive the boost compressor).
Regarding claim 19, Cygnor in view of Suciu and Glickstein teach the invention as claimed.
Cygnor does not disclose wherein said at least one fluid moving device is said boost compressor.
However, Suciu teaches wherein said at least one fluid moving device is said boost compressor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Cygnor wherein said at least one fluid moving device is said boost compressor. (In the combined invention of Cygnor in view of Suciu and Glickstein, the return turbine drives the boost compressor) as taught by and suggested by Suciu in order to utilize available heat exchanger materials and technology (Paragraph 0050, This is the same modification as claim 18).
Regarding claim 20, Cygnor in view of Suciu and Glickstein teach the invention as claimed.
Cygnor does not disclose wherein a fan drives air across said heat exchanger to cool the cooling air, and said at least one fluid moving device is one of said fan or said boost compressor.
However, Suciu teaches wherein a fan (Figure 3; 116) drives air (Figure 3; B) across said heat exchanger to cool the cooling air (Paragraph 0005) and said at least one fluid moving device is one of said fan or said boost compressor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Cygnor wherein a fan drives air across said heat exchanger to cool the cooling air, and said at least one fluid moving device is one of said fan or said boost compressor (In the combined invention of Cygnor in view of Suciu and Glickstein, the return turbine drives the boost compressor) as taught by and suggested by Suciu in order to utilize available heat exchanger materials and technology (Paragraph 0050, This is the same modification as claim 1).

Claim(s) 3, 4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cygnor in view of Suciu and Glickstein as applied to claim 2 above, and further in view of McAuliffe (US 5113670).
Regarding claim 3, Cygnor in view of Suciu and Glickstein teach the invention as claimed.
Cygnor does not disclose wherein said at least one fluid moving device is both said fan and said boost compressor.
However, Suciu teaches wherein said at least one fluid moving device is both said fan and said boost compressor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Cygnor wherein said at least one fluid moving device is both said fan and said boost compressor as taught by and suggested by Suciu in order to utilize available heat exchanger materials and technology (Paragraph 0050, This is the same modification as claim 1).
Cygnor in view of Suciu and Glickstein does not teach wherein both said fan and said boost compressor are driven by the at least one return turbine.
However, McAuliffe teaches an aircraft engine with a compressor (The aircraft engine having the aircraft engine compressor bleed system of Column 4; line 15-19) and both a fan (Figure 1; 16) and a boost compressor (Figure 1; 14) is driven by a turbine (Figure 1; 12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Cygnor in view of Suciu and Glickstein wherein both said fan and said boost compressor are driven by the at least one return turbine as taught by and suggested by McAuliffe because it has been held that applying a known technique, in this case McAuliffe’s use of a turbine to drive both a fan and boost compressor according to the steps described immediately above, to a known device, in this case, Cygnor in view of Suciu and Glickstein’s gas turbine engine, ready for improvement to yield predictable results, in this case driving multiple accessories, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification has the at least one return turbine driving both the fan and boost compressor).
Regarding claim 4, Cygnor in view of Suciu and Glickstein and McAuliffe teach the invention as claimed.
Cygnor further discloses wherein a metering valve (Figure 1; 54. Column 3-4, lines 63-6 and Column 4, line 45-46) is positioned downstream of said fuel pump and upstream of a combustor (A gas turbine engine by definition has a combustor.  See American Heritage Dictionary definition and diagram of gas turbine.  Also, see Cambridge Aerospace Definition of gas turbine.  The combustor which is fed nozzles from Column 1, line 10-17) which receives the fuel from said fuel pump, said metering valve selectively diverting a portion of the fuel downstream of said fuel pump back to the fuel tank (Figure 1; 18), and a fuel return line (Figure 1; 38, 48, 53, 57) connecting said metering valve to said fuel tank, and said at least one return turbine being on said fuel return line.
Regarding claim 7, Cygnor in view of Suciu and Glickstein and McAuliffe teach the invention as claimed.
Cygnor in view of Suciu does not teach wherein said at least one return turbine drives said at least one fluid moving device through a shaft.
However, Glickstein teaches wherein said at least one return turbine drives said at least one fluid moving device through a shaft (Figure 6; 64).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Cygnor in view of Suciu wherein said at least one return turbine drives said at least one fluid moving device through a shaft as taught by and suggested by Glickstein in order to power a fluid moving device in said air cooling system (Column 9, line 4-7.  The modification uses all return turbines to drive the boost compressor).
Cygnor in view of Suciu and Glickstein does not teach wherein said at least one return turbine drives both said fan and said boost compressor.
However, McAuliffe teaches wherein said turbine drives both said fan and said boost compressor through a shaft (The respective portions of Figure 1; 10 for each of the fan and boost compressor).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Cygnor in view of Suciu and Glickstein wherein said at least one return turbine drives both said fan and said boost compressor through a shaft as taught by and suggested by McAuliffe because it has been held that applying a known technique, in this case McAuliffe’s use of a turbine to drive both a fan and boost compressor according to the steps described immediately above, to a known device, in this case, Cygnor in view of Suciu and Glickstein’s gas turbine engine, ready for improvement to yield predictable results, in this case driving multiple accessories, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (This is the same modification as claim 3).

Claim(s) 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cygnor in view of Suciu and Glickstein and McAuliffe as applied to claim 4 above, and further in view of Mouton (US 5156001).
Regarding claim 5, Cygnor in view of Suciu and Glickstein and McAuliffe teach the invention as claimed.
Cygnor in view of Suciu and Glickstein and McAuliffe does not teach wherein there are at least two return turbines with one on a bypass line and one on said return line.
However, Mouton teaches a gas turbine engine (The turbo engine in Column 1, line 6-8, 40-44) comprising: 
a fuel supply system (Figure 2) having a fuel tank (The tank of Column 2, line 57-60) for delivering fuel (The fuel of Column 2, line 57-60) to a fuel pump (Figure 2; 16); and 
at least one return turbine (Figure 2; 26);
wherein the at least one return turbine is on a bypass line (Figure 2; 22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Cygnor in view of Suciu and Glickstein and McAuliffe wherein the at least one return turbine is on a bypass line (In the combined invention of Pool in view of Glickstein and Suciu and McAuliffe, there are two return turbines.  The return turbine on the return line of Pool and the return turbine on the bypass line of Mouton, so that there are at least two return turbines with one on a bypass line and one on said return line) as taught by and suggested by Mouton in order to provide a reduction in the heating of fuel without requiring oversizing of the pump (Column 2, line 7-13.  The modification adds Figure 2; 22, 24, 26 of Mouton around the pump of Cyngor).
Regarding claim 6, Cygnor in view of Suciu and Glickstein and McAuliffe and Mouton teach the invention as claimed.
Cygnor in view of Suciu and Glickstein and McAuliffe does not teach wherein a junction is positioned downstream of said fuel pump, and said bypass line passes through a pressure relief valve to return fuel from said junction back to a location upstream of said fuel pump, and said at least one return turbine also including a bypass turbine mounted on said bypass line.
However, Mouton teaches wherein a junction (The junction of Figure 2; 18 and 24) is positioned downstream of said fuel pump, and said bypass line passes through a pressure relief valve (Figure 2; 24)  to return the fuel from said junction back to a location (The location upstream of the Figure 2; 16 where the fuel from 26 is inserted) upstream of said fuel pump, and said at least one return turbine also including a bypass turbine (Figure 2; 26) mounted on said bypass line.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Cygnor in view of Suciu and Glickstein and McAuliffe wherein a junction is positioned downstream of said fuel pump, and said bypass line passes through a pressure relief valve to return fuel from said junction back to a location upstream of said fuel pump, and said at least one return turbine also including a bypass turbine mounted on said bypass line as taught by and suggested by Mouton in order to provide a reduction in the heating of fuel without requiring oversizing of the pump (Column 2, line 7-13.  This is the same modification as claim 5).



Claim(s) 10, 11, 14, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cygnor in view of Suciu and Glickstein as applied to claim 9, 13, 1above, and further in view of Mouton
Regarding claim 10, Cygnor in view of Suciu and Glickstein teach the invention as claimed.
Cygnor in view of Suciu and Glickstein does not teach wherein there are at least two return turbines with one on a bypass line and one on said return line.
However, Mouton teaches a gas turbine engine (The turbo engine in Column 1, line 6-8, 40-44) comprising: 
a fuel supply system (Figure 2) having a fuel tank (The tank of Column 2, line 57-60) for delivering fuel (The fuel of Column 2, line 57-60) to a fuel pump (Figure 2; 16); and 
at least one return turbine (Figure 2; 26);
wherein the at least one return turbine is on a bypass line (Figure 2; 22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Cygnor in view of Suciu and Glickstein wherein the at least one return turbine is on a bypass line (In the combined invention of Pool in view of Glickstein and Suciu, there are two return turbines.  The return turbine on the return line of Pool and the return turbine on the bypass line of Mouton, so that there are at least two return turbines with one on a bypass line and one on said return line) as taught by and suggested by Mouton in order to provide a reduction in the heating of fuel without requiring oversizing of the pump (Column 2, line 7-13.  The modification adds Figure 2; 22, 24, 26 of Mouton around the pump of Cyngor).
Regarding claim 11, Cygnor in view of Suciu and Glickstein and Mouton teach the invention as claimed.
Cygnor in view of Suciu and Glickstein does not teach wherein a junction is positioned downstream of said fuel pump, and said bypass line passes through a pressure relief valve to return fuel from said junction back to a location upstream of said fuel pump, and said at least one return turbine also including a bypass turbine mounted on said bypass line.
However, Mouton teaches wherein a junction (The junction of Figure 2; 18 and 24) is positioned downstream of said fuel pump, and said bypass line passes through a pressure relief valve (Figure 2; 24)  to return the fuel from said junction back to a location (The location upstream of the Figure 2; 16 where the fuel from 26 is inserted) upstream of said fuel pump, and said at least one return turbine also including a bypass turbine (Figure 2; 26) mounted on said bypass line.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Cygnor in view of Suciu and Glickstein wherein a junction is positioned downstream of said fuel pump, and said bypass line passes through a pressure relief valve to return fuel from said junction back to a location upstream of said fuel pump, and said at least one return turbine also including a bypass turbine mounted on said bypass line as taught by and suggested by Mouton in order to provide a reduction in the heating of fuel without requiring oversizing of the pump (Column 2, line 7-13.  This is the same modification as claim 10).
Regarding claim 14, Cygnor in view of Suciu and Glickstein teach the invention as claimed.
Cygnor in view of Suciu and Glickstein does not teach wherein there are at least two return turbines with one on a bypass line and one on said return line.
However, Mouton teaches a gas turbine engine (The turbo engine in Column 1, line 6-8, 40-44) comprising: 
a fuel supply system (Figure 2) having a fuel tank (The tank of Column 2, line 57-60) for delivering fuel (The fuel of Column 2, line 57-60) to a fuel pump (Figure 2; 16); and 
at least one return turbine (Figure 2; 26);
wherein the at least one return turbine is on a bypass line (Figure 2; 22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Cygnor in view of Suciu and Glickstein wherein the at least one return turbine is on a bypass line (In the combined invention of Pool in view of Glickstein and Suciu, there are two return turbines.  The return turbine on the return line of Pool and the return turbine on the bypass line of Mouton, so that there are at least two return turbines with one on a bypass line and one on said return line) as taught by and suggested by Mouton in order to provide a reduction in the heating of fuel without requiring oversizing of the pump (Column 2, line 7-13.  The modification adds Figure 2; 22, 24, 26 of Mouton around the pump of Cyngor).
Regarding claim 15, Cygnor in view of Suciu and Glickstein and Mouton teach the invention as claimed.
Cygnor in view of Suciu and Glickstein does not teach wherein a junction is positioned downstream of said fuel pump, and said bypass line passes through a pressure relief valve to return fuel from said junction back to a location upstream of said fuel pump, and said at least one return turbine also including a bypass turbine mounted on said bypass line.
However, Mouton teaches wherein a junction (The junction of Figure 2; 18 and 24) is positioned downstream of said fuel pump, and said bypass line passes through a pressure relief valve (Figure 2; 24)  to return the fuel from said junction back to a location (The location upstream of the Figure 2; 16 where the fuel from 26 is inserted) upstream of said fuel pump, and said at least one return turbine also including a bypass turbine (Figure 2; 26) mounted on said bypass line.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Cygnor in view of Suciu and Glickstein wherein a junction is positioned downstream of said fuel pump, and said bypass line passes through a pressure relief valve to return fuel from said junction back to a location upstream of said fuel pump, and said at least one return turbine also including a bypass turbine mounted on said bypass line as taught by and suggested by Mouton in order to provide a reduction in the heating of fuel without requiring oversizing of the pump (Column 2, line 7-13.  This is the same modification as claim 14).
Regarding claim 16, Cygnor in view of Suciu and Glickstein teach the invention as claimed.
Cygnor in view of Suciu and Glickstein does not teach wherein a junction is positioned downstream of said fuel pump, and said bypass line passes through a pressure relief valve to return the fuel from said junction back to a location upstream of said fuel pump, and said at least one return turbine is mounted on said bypass line.
However, Mouton teaches a gas turbine engine (The turbo engine in Column 1, line 6-8, 40-44) comprising: 
a fuel supply system (Figure 2) having a fuel tank (The tank of Column 2, line 57-60) for delivering fuel (The fuel of Column 2, line 57-60) to a fuel pump (Figure 2; 16); and 
at least one return turbine (Figure 2; 26);
wherein a junction (The junction of Figure 2; 18 and 24) is positioned downstream of said fuel pump, and said bypass line passes through a pressure relief valve (Figure 2; 24)  to return the fuel from said junction back to a location (The location upstream of the Figure 2; 16 where the fuel from 26 is inserted) upstream of said fuel pump, and said at least one return turbine (Figure 2; 26) is mounted on said bypass line.	
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Cygnor in view of Suciu and Glickstein wherein a junction is positioned downstream of said fuel pump, and said bypass line passes through a pressure relief valve to return the fuel from said junction back to a location upstream of said fuel pump, and said at least one return turbine is mounted on said bypass line as taught by and suggested by Mouton in order to provide a reduction in the heating of fuel without requiring oversizing of the pump (Column 2, line 7-13.  The modification adds Figure 2; 22, 24, 26 of Mouton around the pump of Cyngor).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11203977.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1 of the instant application, Claim 2 of U.S. Patent No. 11203977 discloses a gas turbine engine (The gas turbine engine of Claim 1 of U.S. Patent 11203977) comprising: 
a main compressor section and a main turbine section (The main compressor and turbine section of Claim 1 of U.S. Patent 11203977); 
a cooling air supply system (The cooling air supply of Claim 1 of U.S. Patent 11203977) for cooling a cooling location (The first location of Claim 1 of U.S. Patent 11203977) in at least one of said main compressor section and said main turbine section, said cooling air supply system including a tap (The tap of Claim 1 of U.S. Patent 11203977) for tapping cooling air compressed by said main compressor section, connected for passing said cooling air through a heat exchanger (The first heat exchanger of Claim 1 of U.S. Patent 11203977) and to a boost compressor, and then to the cooling location in said at least one of said main compressor section and said main turbine section; 
a fuel supply system (The fuel supply system of Claim 1 of U.S. Patent 11203977) having a fuel tank (The fuel tank of Claim 1 of U.S. Patent 11203977) for delivering fuel to a fuel pump (the fuel pump of Claim 2 of U.S. Patent 11203977); and 
at least one valve (The at least one valve of Claim 1 of U.S. Patent 11203977) for selectively returning the fuel downstream of said main pump back to an upstream location (The location of the fuel tank of Claim 1 of U.S. Patent 11203977), at least one return turbine (The at least one return turbine of Claim 2 of U.S. Patent 11203977) driving at least one fluid moving device (The at least one fluid moving device of Claim 1 of U.S. Patent 11203977)  in said cooling air supply system.
Regarding claim 2 of the instant application, Claim 2 of U.S. Patent No. 11203977 discloses the invention as claimed.
Claim 2 of U.S. Patent No. 11203977 further discloses wherein a fan (The fan of Claim 1 of U.S. Patent 11203977) drives air across said heat exchanger to cool the cooling air, and said at least one fluid moving device is one of said fan or said boost compressor (The fan and boost compressor are the at least one fluid moving device of Claim 1 of U.S. Patent 11203977).
Regarding claim 3 of the instant application, Claim 2 of U.S. Patent No. 11203977 discloses the invention as claimed.
Claim 2 of U.S. Patent No. 11203977 further discloses wherein said at least one fluid moving device is both said fan and said boost compressor (The fan and boost compressor are the at least one fluid moving device of Claim 1 of U.S. Patent 11203977).
Regarding claim 4 of the instant application, Claim 2 of U.S. Patent No. 11203977 discloses the invention as claimed.
Claim 2 of U.S. Patent No. 11203977 further discloses wherein a metering valve (The metering valve of Claim 1 of U.S. Patent 11203977) is positioned downstream of said fuel pump and upstream of a combustor (The combust or of Claim 1 of U.S. Patent 11203977) which receives the fuel from said fuel pump, said metering valve selectively diverting a portion (The portion of fuel that goes back to the fuel tank of Claim 1 of U.S. Patent 11203977) of the fuel downstream of said fuel pump back to the fuel tank, and a fuel return line (The fuel return line of Claim 1 of U.S. Patent 11203977) connecting said metering valve to said fuel tank, and said at least one return turbine being on said fuel return line.
Regarding claim 5 of the instant application, Claim 2 of U.S. Patent No. 11203977 discloses the invention as claimed.
Claim 2 of U.S. Patent No. 11203977 further discloses wherein there are at least two return turbines with one on a bypass line and one on said return line (The two return turbines with one on the bypass line and one on the return line of Claim 1 of U.S. Patent 11203977).
Regarding claim 6 of the instant application, Claim 2 of U.S. Patent No. 11203977 discloses the invention as claimed.
Claim 2 of U.S. Patent No. 11203977 further discloses wherein a junction (The junction of claim 1) is positioned downstream of said fuel pump, and said bypass line passes through a pressure relief valve (The pressure relief valve of Claim 1 of U.S. Patent 11203977) to return the fuel from said junction back to a location upstream (The location upstream of Claim 1 of U.S. Patent 11203977) of said fuel pump, and said at least one return turbine also including a bypass turbine (The bypass turbine of Claim 1 of U.S. Patent 11203977) mounted on said bypass line.
Regarding claim 7 of the instant application, Claim 2 of U.S. Patent No. 11203977 discloses the invention as claimed.
Claim 2 of U.S. Patent No. 11203977 further discloses wherein said at least one return turbine drives said at least one fluid moving device through a shaft (The respective first and second shaft of Claim 2 of U.S. Patent 11203977).
Regarding claim 8 of the instant application, Claim 2 of U.S. Patent No. 11203977 discloses the invention as claimed.
Claim 2 of U.S. Patent No. 11203977 further discloses wherein said at least one fluid moving device is said boost compressor (The fan and boost compressor are the at least one fluid moving device of Claim 1 of U.S. Patent 11203977).
Regarding claim 9 of the instant application, Claim 2 of U.S. Patent No. 11203977 discloses the invention as claimed.
Claim 2 of U.S. Patent No. 11203977 further discloses wherein a metering valve (The metering valve of Claim 1 of U.S. Patent 11203977) is positioned downstream of said fuel pump and upstream of a combustor (The combust or of Claim 1 of U.S. Patent 11203977) which receives the fuel from said fuel pump, said metering valve selectively diverting a portion (The portion of fuel that goes back to the fuel tank of Claim 1 of U.S. Patent 11203977) of the fuel downstream of said fuel pump back to the fuel tank, and a fuel return line (The fuel return line of Claim 1 of U.S. Patent 11203977) connecting said metering valve to said fuel tank, and said at least one return turbine being on said fuel return line.
Regarding claim 10 of the instant application, Claim 2 of U.S. Patent No. 11203977 discloses the invention as claimed.
Claim 2 of U.S. Patent No. 11203977 further discloses wherein there are at least two return turbines with one on a bypass line and one on said return line (The two return turbines with one on the bypass line and one on the return line of Claim 1 of U.S. Patent 11203977).
Regarding claim 11 of the instant application, Claim 2 of U.S. Patent No. 11203977 discloses the invention as claimed.
Claim 2 of U.S. Patent No. 11203977 further discloses wherein a junction (The junction of claim 1) is positioned downstream of said fuel pump, and said bypass line passes through a pressure relief valve (The pressure relief valve of Claim 1 of U.S. Patent 11203977) to return the fuel from said junction back to a location upstream (The location upstream of Claim 1 of U.S. Patent 11203977) of said fuel pump, and said at least one return turbine also including a bypass turbine (The bypass turbine of Claim 1 of U.S. Patent 11203977) mounted on said bypass line.
Regarding claim 12 of the instant application, Claim 2 of U.S. Patent No. 11203977 discloses the invention as claimed.
Claim 2 of U.S. Patent No. 11203977 further discloses wherein said at least one return turbine drives said at least one fluid moving device through a shaft (The respective first and second shaft of Claim 2 of U.S. Patent 11203977).
Regarding claim 13 of the instant application, Claim 2 of U.S. Patent No. 11203977 discloses the invention as claimed.
Claim 2 of U.S. Patent No. 11203977 further discloses wherein a metering valve (The metering valve of Claim 1 of U.S. Patent 11203977) is positioned downstream of said fuel pump and upstream of a combustor (The combust or of Claim 1 of U.S. Patent 11203977) which receives the fuel from said fuel pump, said metering valve selectively diverting a portion (The portion of fuel that goes back to the fuel tank of Claim 1 of U.S. Patent 11203977) of the fuel downstream of said fuel pump back to the fuel tank, and a fuel return line (The fuel return line of Claim 1 of U.S. Patent 11203977) connecting said metering valve to said fuel tank, and said at least one return turbine being on said fuel return line.
Regarding claim 14 of the instant application, Claim 2 of U.S. Patent No. 11203977 discloses the invention as claimed.
Claim 2 of U.S. Patent No. 11203977 further discloses wherein there are at least two return turbines with one on a bypass line and one on said return line (The two return turbines with one on the bypass line and one on the return line of Claim 1 of U.S. Patent 11203977).
Regarding claim 15 of the instant application, Claim 2 of U.S. Patent No. 11203977 discloses the invention as claimed.
Claim 2 of U.S. Patent No. 11203977 further discloses wherein a junction (The junction of claim 1) is positioned downstream of said fuel pump, and said bypass line passes through a pressure relief valve (The pressure relief valve of Claim 1 of U.S. Patent 11203977) to return the fuel from said junction back to a location upstream (The location upstream of Claim 1 of U.S. Patent 11203977) of said fuel pump, and said at least one return turbine also including a bypass turbine (The bypass turbine of Claim 1 of U.S. Patent 11203977) mounted on said bypass line.
Regarding claim 16 of the instant application, Claim 2 of U.S. Patent No. 11203977 discloses the invention as claimed.
Claim 2 of U.S. Patent No. 11203977 further discloses wherein a junction (The junction of claim 1) is positioned downstream of said fuel pump, and said bypass line passes through a pressure relief valve (The pressure relief valve of Claim 1 of U.S. Patent 11203977) to return the fuel from said junction back to a location upstream (The location upstream of Claim 1 of U.S. Patent 11203977) of said fuel pump, and said at least one return turbine (The bypass turbine of Claim 1 of U.S. Patent 11203977) is mounted on said bypass line.
Regarding claim 17 of the instant application, Claim 2 of U.S. Patent No. 11203977 discloses the invention as claimed.
Claim 2 of U.S. Patent No. 11203977 further discloses wherein said at least one return turbine drives said at least one fluid moving device through a shaft (The respective first and second shaft of Claim 2 of U.S. Patent 11203977).
Regarding claim 18 of the instant application, Claim 2 of U.S. Patent No. 11203977 discloses the invention as claimed.
Claim 2 of U.S. Patent No. 11203977 further discloses a gas turbine engine (The gas turbine engine of Claim 1 of U.S. Patent 11203977) comprising: 
a main compressor section and a main turbine section (The main compressor and turbine section of Claim 1 of U.S. Patent 11203977); 
means (The cooling air supply of Claim 1 of U.S. Patent 11203977) for cooling a cooling location (The first location of Claim 1 of U.S. Patent 11203977) in at least one of said main compressor section and said main turbine section, said means for cooling including a tap (The tap of Claim 1 of U.S. Patent 11203977) for tapping cooling air compressed by said main compressor section, connected for passing said cooling air through a heat exchanger (The first heat exchanger of Claim 1 of U.S. Patent 11203977) and to a boost compressor, and then to the cooling location in said at least one of said main compressor section and said main turbine section;
means (The fuel supply system of Claim 1 of U.S. Patent 11203977) to supply fuel having means to pressure fuel (The fuel pump of Claim 2 of U.S. Patent 11203977) and delay it to a combustor (The combustor of Claim 1 of U.S. Patent 11203977.  The means to return the fuel to the tank and upstream location of Claim 1 of U.S. Patent 11203977), and at least one valve (The at least one valve of Claim 1 of U.S. Patent 11203977) for selectively returning the fuel downstream of said main pump back to an upstream location (The location of the fuel tank of Claim 1 of U.S. Patent 11203977), at least one return turbine (The at least one return turbine of Claim 2 of U.S. Patent 11203977) driving at least one fluid moving device (The at least one fluid moving device of Claim 1 of U.S. Patent 11203977)  in said air means for cooling the cooling location.
Regarding claim 19 of the instant application, Claim 2 of U.S. Patent No. 11203977 discloses the invention as claimed.
Claim 2 of U.S. Patent No. 11203977 further discloses wherein said at least one fluid moving device is said boost compressor (The fan and boost compressor are the at least one fluid moving device of Claim 1 of U.S. Patent 11203977).
Regarding claim 20 of the instant application, Claim 2 of U.S. Patent No. 11203977 discloses the invention as claimed.
Claim 2 of U.S. Patent No. 11203977 further discloses wherein a fan (The fan of Claim 1 of U.S. Patent 11203977) drives air across said heat exchanger to cool the cooling air, and said at least one fluid moving device is one of said fan or said boost compressor (The fan and boost compressor are the at least one fluid moving device of Claim 1 of U.S. Patent 11203977).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Beers et al (US 20160272329) shows that a turbine, Figure 1; 140 or 144 can drive both a compressor 120 and fan 128.
Friedrich (US 3965673) shows that a turbine, Figure 1; 42 can drive both a compressor 50 and fan 43.
Wolf et al (US 3690100) shows in Figure 1 that a fuel turbine can drive multiple accessories.
Wolf et al (US 3722220) shows in Figure 1 that a fuel turbine can drive multiple accessories.
Glicksteinet al (US 5392595) states in Column 5, line 14-18 that a fuel turbine can drive multiple accessories.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Primary Examiner, Art Unit 3741